DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-18 are rejected under 35 U.S.C. 101 because they recite only software per se which is not a statutory class of invention. In particular, the system comprises only algorithms. This is not within the understood definition of a system and the claimed invention of claims 1-18 are disembodied software. The dependent claims are rejected for the same reasons. 
Claims 19-29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a data and calculating an XOB estimation. The limitations of receiving a data and calculating an XOB estimation covers performance of the limitation in the mind but for the recitation of generic computer components. But for the nominal recitation of a generic computing components, the claim also encompasses a manual calculation. This falls within the category of a mental process.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim only recites one additional element – a monitoring device and a handheld computing device. This performs insignificant extra solution data collection. The calculations of the abstract idea are not necessarily performed on a computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
The dependent claims are directed to the same abstract idea without a practical application or significantly more and are rejected for the same reasons.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, the preamble of claims 1 recites a system, the system comprising various features. The body of the claim, however, is not commensurate with understood definition of a system or apparatus. More specifically, the various recited elements fail to provide any structure and merely recite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0021898 to Wei et al.
As to claim 1, Wei discloses a system comprising:
an input compiler configured to receive and process input data (Wei [0013]),
an exogenous pharmacon on board (XOB) estimator (Wei [0013]), and
an output compiler (Wei [0017]).
As to claim 2, see the discussion of claim 1, additionally, Wei discloses the system wherein the input data corresponds to glucose concentration readings provided by a continuous glucose monitoring (CGM) system (Wei [0013])
As to claim 3, see the discussion of claim 1, additionally, Wei discloses the system wherein the input data comprises data pertaining to at least one of insulin (Wei [0013])
As to claim 4, see the discussion of claim 1, additionally, Wei discloses the system farther comprising at least one of: a continuous glucose monitoring (CGM) system in communication with the input compiler and configured to provide the input data to the input compiler (Wei [0029])
As to claim 5, see the discussion of claim 1, additionally, Wei discloses the system wherein the input compiler is configured to compile at least one of data related to the relevant history of continuous glucose monitoring (CGM) system readings (Wei [0013] and [0029])
As to claim 6, see the discussion of claim 1, additionally, Wei discloses the system wherein the output compiler is an XOB output compiler configured to render an XOB estimation, wherein the XOB estimation comprises at least one of an insulin on board (OB) estimation or a carbohydrates on board (COB) estimation (Wei [0013] and [0076])
As to claim 7, see the discussion of claim 1, additionally, Wei discloses the system wherein the XOB estimator is configured to estimate the glucose equivalent effect of the pharmacon at a predetermined time (Wei [0086]-[0089]).
As to claim 8, see the discussion of claim 1, additionally, Wei discloses the system wherein the XOB estimator comprises a baseline time-series estimator, an iterative time-series comparator, and a time-series comparator, wherein the baseline time-series estimator is a stateless machine that receives historical XOB amounts and continuous glucose monitoring (CGM) system history and produces a time-series that approximates future values of glucose, wherein the iterative time-series comparator is configured to combine a procedure that generates candidate XOB amounts with a modification of the time-series estimator in which historical XOB amounts are substituted with the XOB amount under consideration, wherein the time-series comparator is configured to match a pair of time-series that can be anv measure of distance or similarity between the series (Wei [0086]-[0089]).
As to claim 9, Wei discloses a system comprising:
an input compiler, wherein the input compiler receives and processes input data relating to a pharmacon;
an exogenous pharmacon on board (XOB) estimator, wherein the XOB estimator uses estimation to account for transient changes in pharrmacon absorption of the pharmacon, and wherein the XOB estimator determines an XOB estimation (Wei [0086]-[0089]); and
an output compiler, wherein the output compiler renders the XOB estimation (Wei [0017]).
As to claim 10, see the discussion of claim 9, additionally, Wei discloses the system wherein the transient changes in pharmacon absorption are determined by data from a continuous glucose monitoring (CGM) system (Wei [0013])
As to claim 11, see the discussion of claim 9, additionally, Wei discloses the system wherein the pharmacon is insulin or carbohydrates, and wherein the XOB estimation comprises an insulin on board (OB) estimation or a carbohydrates on board (COB) estimation (Wei [0013] and [0076])
As to claim 12, see the discussion of claim 9, additionally, Wei discloses the system wherein the input data corresponds to glucose concentration readings provided by a continuous glucose monitoring (CGM) system (Wei [0013])
As to claim 13, see the discussion of claim 9, additionally, Wei discloses the system wherein the input data comprises data pertaining to at least one of insulin, or a sequence of insulin dose recommendations  (Wei [0013]).
As to claim 14, see the discussion of claim 9, additionally, Wei discloses the system further comprising a continuous glucose monitoring (CGM) system in communication with the input compiler and configured to provide the input data to the input computer (Wei [0013]). 
As to claim 15, see the discussion of claim 9, additionally, Wei discloses the system further comprising a closed-loop delivery system in communication with the input compiler and configured to provide the input data to the input compiler (Wei [0103]).
As to claim 16, see the discussion of claim 9, additionally, Wei discloses the system the input compiler is configured to compile at least one of (1) data related to a pharmacon whose glucose-effect equivalent is being compiled or (2) data related to the relevant history of continuous glucose monitoring (CGM) system readings (Wei [0086]-[0089]).
As to claim 17, see the discussion of claim 9, additionally, Wei discloses the system wherein the XOB estimator is configured to estimate the glucose equivalent effect of the pharmacon at a predetermined time (Wei [0086]-[0089]).
As to claim 18, see the discussion of claim 9, additionally, Wei discloses the system wherein the XOB estimator comprises a baseline time-series estimator, an iterative time-series comparator, and a time-series comparator, wherein the baseline time-series estimator is a stateless machine that receives historical XOB amounts and continuous glucose monitoring (CGM) system history and produces a time-series that approximates future values of glucose, wherein the iterative time-series comparator is configured to combine a procedure that generates candidate XOB amounts with a modification of the time-series estimator in which historical XOB amounts are substituted with the KOB amount under consideration, wherein the time-series comparator is configured to match a pair of time-series that can be any measure of distance or similarity between the series (Wei [0086]-[0089]).
As to claim 19, Wei discloses a system comprising:
a monitoring device configured to receive input data pertaining to a patient (Wei [00657]-[0068]);
a handheld computing device configured to receive the input data from the monitoring device (Wei [0067]); and
an exogenous pharmacon on board (XOB) calculator configured to perform an XOB estimation using the input data(Wei [0017]).
As to claim 20, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB calculator is locally implemented on a computing device or is implemented on a cloud computing device (Wei [0067]-[0068]).
As to claim 21, see the discussion of claim 19, additionally, Wei discloses the system wherein the monitoring device comprises an insulin pen (Wei [0067]-[0068]).
As to claim 22, see the discussion of claim 19, additionally, Wei discloses the system further comprising an insulin pen configured to provide additional input data to the handheld computing device, wherein the XOB calculator is configured to perform the XOB estimation using the input data and the additional input data (Wei [0067]-[0068]).
As to claim 23, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB calculator is further configured to render the XOB estimation via a display of the handheld computing device (Wei [0072])
As to claim 24, see the discussion of claim 19, additionally, Wei discloses the system further comprising an insulin pump configured to receive data from the handheld computing device and provide an amount of insulin to the patient based on the data received from the handheld computing device (Wei [0072]).
As to claim 25, see the discussion of claim 19, additionally, Wei discloses the system wherein the input data corresponds to glucose concentration readings provided by a continuous glucose monitoring (CGM) system, insulin injection/infusion data (Wei [0013])
As to claim 26, see the discussion of claim 19, additionally, Wei discloses the system wherein the input data comprises data pertaining to at least one of insulin or carbohydrates, or a sequence of insulin dose recommendations or insulin dose recommendations (Wei [0013])
As to claim 27, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB estimation comprises at least one of an insulin on board (OB) estimation or a carbohydrates on board (COB) estimation (Wei [0013] and [0076])
As to claim 28, see the discussion of claim 19, additionally, Wei discloses the system wherein the XOB calculator comprises an XOB estimator, wherein the XOB estimator is configured to estimate a glucose equivalent effect of a pharrmmacon at a predetermined time (Wei [0086]-[0089]).
As to claim 29, see the discussion of claim 28, additionally, Wei discloses the system wherein the XOB estimator comprises a baseline time-series estimator, an iterative time-series comparator, and a time-series comparator, wherein the baseline time-series estimator is a stateless machine that receives historical XOB amounts and continuous glucose monitoring (CGM) system history and produces a time-series that approximates future values of glucose, wherein the iterative time-series comparator is configured to combine a procedure that generates candidate XOB amounts with a modification of the time-series estimator in which historical XOB amounts are substituted with the XOB amount under Wei [0086]-[0089]).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 11,241,536 to Yang see claim 1 “ estimated plasma insulin concentration and the glucose level measurements at a plurality of times; calculating an amount of insulin to be delivered at a current time using the autoregressive model and a proportional-integral-derivative (PID) controller respectively, wherein the PID controller calculates the amount of insulin to be delivered based on a difference between the glucose level measurement of the current time and a desirable glucose level and a plurality of predetermined gains” 
U.S. Patent Application Publication 2014/0066886 to Roy which discusses continuous glucose monitoring and estimated insulin levels.
U.S. Patent Application Publication 2014/0066892 to Keenan which discusses insulin on board compensation for a closed loop insulin infusion system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ELIZA A LAM/Primary Examiner, Art Unit 3686